DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 10/2/2020.  
Claims 1-20 are pending in the case.
Examiner Interview
3.	As per Examiner Interview request by the applicant, examiner interview was scheduled on March 2, 2021, but the representative emailed that there is no need for an interview at this time, as a result the scheduled interview is canceled.  
 
Response to Arguments
4.	Applicant's arguments filed 10/2/2020 have been fully considered but they are not persuasive.  
The Remarks of 10/02/2020 have been fully considered. However, the rejection of claims under 35 U.S.C. 103 as being unpatentable over Riahi et al. (US 2014/0270108 A1) in view of Sasidharan et a!. (US 2017/0013128 A1) is determined to be proper and is, therefore, maintained. On the Remarks, applicant argues that the examiner has not established the obviousness of clam 1 and the remaining independent claims. The requirements for a proper responses to a rejection may be found in 37 CFR 1.111(b) and MPEP 714.02; see also 707.07(a). The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error. 
Moreover, the applicant argues that Sasidhran’s action elements 140 that operates on the user’s mobile device does not correspond to the claimed proxy virtual agent. The examiner respectively disagrees because as illustrated in at least Figs. 1B and 1C, the action elements 
Furthermore the applicant argues that the applied art does not teach recorded voice inputs in a user's past interactions with an IVR system. The examiner respectively disagrees because as described in Sasidharan (Par. 0073) interface 100 may include action item 140 for recording a message for the service representative, even if recording a message is not available as an option in menu 710.  Similarly, as described in Riahi (Par. 0189) every action by the intelligent automated agent is recorded by an intelligent recording system through a data base, and the recording system provides feedback in the form of rewards that guides the learning algorithm. In one embodiment, the intelligent automated agent may be configured to learn its own inductive bias based on previous experience.
For at least these reasons the rejection is maintained.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 8-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi et al. (US 2014/0270108 A1) in view of Sasidharan et al. (US 2017/0013128 A1).
With respect to claim 1:
Riahi teaches a method comprising:
¶ 10: “the automated agent remembers previous interactions with a particular customer (or that the customer had with the contact center), and modifies its responses to future interactions with the same customer to reflect the earlier interactions”; ¶ 21: “The automated agent is further configured to retrieve a profile of the customer from the customer profile data during the interaction and to update the retrieved profile on the storage device to reflect the interaction. The artificial intelligence engine is configured to learn knowledge from the interaction and to apply the learned knowledge to future interactions between the customer and the contact center”; see also ¶ 19); and 
automatically composing, by the proxy virtual agent, a conversation with an interactive voice response system based on the received set of user interactions with the mobile device (¶ 32: “engaging an incoming interaction from a customer to the contact center by an interactive voice response (IVR) node running on the processor, including presenting set scripts to the customer and receiving corresponding responses from the customer; running an intelligent automated agent on the processor, the automated agent including an artificial intelligence engine and being configured to communicate with the IVR node and to store customer profile data, built from previous interactions between the customer and the contact center, on the storage device; running a call server node on the processor, the call server node being configured to communicate with the automated agent and to route the interaction and the responses to one of a pool of live agents or to the automated agent; routing the interaction and the responses from the IVR node to the call server; retrieving, by the automated agent, a profile of the customer from the customer profile data during the interaction; updating, by the automated agent, the retrieved profile on the storage device to reflect the interaction; learning, by the artificial intelligence engine, knowledge from the interaction; and applying, by the artificial intelligence engine, the learned knowledge to future interactions between the customer and the contact center”).
Riahi does not explicitly teach wherein the proxy virtual agent is operable on the mobile device separate from the interactive voice response system.
Sasidharan teaches wherein the proxy virtual agent is operable on the mobile device separate from the interactive voice response system (figs. 1B, 1C, ¶ 28: “Mobile device 210 may use the interface content data to provide an efficient, visual representation (e.g., via action elements 140) of menu options that have traditionally been provided via interactive dialog 101 from an IVR system. Using action elements 140 or other elements of interface 100, a user may quickly and efficiently select an action, submit information, and/or choose a correct recipient of a call, thus potentially saving time the user would need to access the IVR system. For example, interface 100 may enable the user to select a desired action (e.g., via the selection of an action element 140) without listening to interactive dialog 101 and making corresponding selections via call elements 130”; see at least figs. 1B and 1C, which illustrate the proxy virtual agent being presented on the mobile device as menu options without access or separate from the interactive voice response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Riahi with those of Sasidharan in order to allow a mobile device that provides a graphical user interface that enables a user to navigate through a menu presented in the interactive content (Sasidharan, ¶ 10).
With respect to claim 2:
Riahi teaches wherein the automatically composing, by the proxy virtual agent, the conversation with the interactive voice response system based on the received set of user interactions with the mobile device (¶ 32: “engaging an incoming interaction from a customer to the contact center by an interactive voice response (IVR) node running on the processor, including presenting set scripts to the customer and receiving corresponding responses from the customer; running an intelligent automated agent on the processor, the automated agent including an artificial intelligence engine and being configured to communicate with the IVR node and to store customer profile data, built from previous interactions between the customer and the contact center, on the storage device; running a call server node on the processor, the call server node being configured to communicate with the automated agent and to route the interaction and the responses to one of a pool of live agents or to the automated agent; routing the interaction and the responses from the IVR node to the call server; retrieving, by the automated agent, a profile of the customer from the customer profile data during the interaction; updating, by the automated agent, the retrieved profile on the storage device to reflect the interaction; learning, by the artificial intelligence engine, knowledge from the interaction; and applying, by the artificial intelligence engine, the learned knowledge to future interactions between the customer and the contact center”) comprises:
	accessing, by the proxy virtual agent, the interactive voice response system, wherein the interactive voice response system includes a hierarchy of data structures associated with resolving issues corresponding to the set of user interactions (¶ 186: “the corresponding request to be routed to the appropriate resource, or for an intelligent automatic response to be generated, or for recommendations to be provided to a live agent handling the request. The categories, for example, may be organized in a tree-like structure (such as the category tree of FIG. 17). FIG. 17 illustrates a (somewhat simplified) example category tree structure for a set of categories for a banking institution. The various nodes (such as Root, Banking, Loans, Open Accounts, and Auto Loans) represent categories, with the leaves (e.g., Open Accounts and Auto Loans) being the most specific categories. For example, the leaves may represent the categories of possible requests, with various responses (such as Standard Response 1 and Standard Response 2 with the Open Accounts category) available for requests that fall into that category”);
parsing, by the proxy virtual agent, the set of user interactions based on natural language processing (¶ 191: “the main function of the dialog system of the automated online assistant is to translate the human-generated input into a digital format that the automated online assistant may use for further processing by its expert system, as well as interpret whatever solutions or replies it generates back to what a human user understands, and optimally in a way as natural and user-friendly as possible. The dialog system may include a natural language processor”);
classifying, by proxy virtual agent, each respective user interaction in the set of user interactions into a corresponding data structure of the hierarchy of data structures based on the parsing of the set of user interactions (¶ 185: “the artificial intelligence engine module 1180 may be configured to learn a certain response in the context of the contact center by finding patterns in a stream of input to find a solution for a customer. In addition, the intelligent automated agent may be configured to learn through both classification and numerical regression. Classification is used to determine what category something belongs in, after seeing a number of examples of things from several categories. A form of classification is text categorization (or text classification, such as natural language text categorization), where text (such as e-mail, chat, web self service, speech recognition output, etc.) is categorized or classified into categories based on the content of the text (such as the number of times particular words or phrases may appear in the content)”); and
traversing, by the proxy virtual agent, the hierarchy of data structures by automatically providing information associated with each respective classified user interaction to its corresponding data structure in the hierarchy of data structures (¶ 187: “One goal of automatic text classification (as may be performed by the artificial intelligence engine module 1180) is be able to classify a new next T into its correct category C without live agent intervention. To this end, the artificial intelligence engine module 1180 may “learn” or “be trained” to perform the categorization by being provided text examples that belong to the category C and text examples that do not belong to the category C. The artificial intelligence engine module 1180 may then be presented with the question, “does the new text T belong to the category C?” In one embodiment, the artificial intelligence engine module 1180 may answer this question by breaking the text examples into words (for example, using lexical preprocessing and features extraction to obtains words or stems, such as word frequency)”).
With respect to claim 8:
Riahi teaches wherein said user interaction include a user frustration level (¶ 107: “More advanced processing may take specifics of the customer into account, e.g., to recognize irony or sarcasm, or to detect the actual frustration level of the customer. For instance, based on previous interactions with the customer, as recorded in the customer profile 150, the customer may be significantly more likely than the general population to use irony or sarcasm, or the customer may exhibit varying degrees of frustration or anger when interacting with the contact center”).
With respect to claim 10:
Riahi teaches wherein data corresponding to the set of user interactions include information that identifies a user of the mobile device (¶ 81: “The multimedia/social media server 24 may also be configured to provide, to an end user, a mobile application 40 for downloading onto the end user device 10. The mobile application 40 may provide user configurable settings that indicate, for example, whether the user is available, not available, or availability is unknown, for purposes of being contacted by a contact center agent”).
With respect to claims 11, 12 and 9:

With respect to claims 16 and 17:
Claims 16 and 17 contain subject matter similar in scope respectively to claims 1 and 2, and thus, are rejected under similar rationale.

6.	Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi in view of Sasidharan, and further in view of Singh et al. (US 2013/0003957 A1).
With respect to claim 3:
Riahi in view of Sasidharan does not explicitly teach receiving, by the proxy virtual agent, responses from the interactive voice response system regarding the issues corresponding to the set of user interactions based on results of the traversing of the hierarchy of data structures; and Docket No. P201806190US01presenting, by the proxy virtual agent, the responses from the interactive voice response system to a user of the mobile device.
Singh teaches receiving, by the proxy virtual agent, responses from the interactive voice response system regarding the issues corresponding to the set of user interactions based on results of the traversing of the hierarchy of data structures; and Docket No. P201806190US01presenting, by the proxy virtual agent, the responses from the interactive voice response system to a user of the mobile device (¶ 16: “In environment 100, when a user navigates through different options of a voice menu by interacting with an IVR system, the user sometimes may need to back track to one or more previous options. In the process, the user may listen to the same menu item multiple times. This can be time consuming, especially when the user is presented with a long list of alternatives. When using the call guide installed on user device 102, the user may select desired options in a menu that is functionally similar to the voice menu. After the user selects the options, the call guide may present the user with a number to call, may place a call to a call agent on behalf of the user, or send a message to the call agent, requesting the call agent to contact the user. The call guide may also provide user device 102 with a capability to enter into a self-help mode, in which the call guide contacts a self-serve system/device on the server side.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Riahi and Sasidharan with those of Singh in order to allow the user to resolve a particular problem or an issue without involving a call agent in the call center (Singh, ¶ 9).
With respect to claim 13:
Claim 13 contains subject matter similar in scope to claim 3, and thus, is rejected under similar rationale.
With respect to claim 18:
Claim 18 contains subject matter similar in scope to claim 3, and thus, is rejected under similar rationale.

7.	Claims 4-7, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riahi in view of Sasidharan, and further in view of Matula et al. (US 2016/0283995 A1).
With respect to claim 4:
Riahi in view of Sasidharan does not explicitly teach monitoring, by the proxy virtual agent, current user interactions with the mobile device while a user performs a set of tasks on the mobile device using a plurality of data input streams on the mobile device; and determining, by the proxy virtual agent, whether the user is experiencing an issue while performing a task in the set of tasks based on the current user interactions.  
Matula teaches monitoring, by the proxy virtual agent, current user interactions with the mobile device while a user performs a set of tasks on the mobile device using a plurality of data input streams on the mobile device; and determining, by the proxy virtual agent, whether the user is experiencing an issue while performing a task in the set of tasks based on the current ¶ 46: “In one embodiment, server 204 executes automated agent 206. Automated agent 206 comprises one of resources 112 comprising computational components and excluding any human interactions. Server 204 may also incorporate connections to agent terminal 208 and human agent 210. Agent terminal 208 and human agent 210 comprise one of resources 112 comprising at least a live agent and operable to provide human interaction with customer 202”; ¶ 47: “Customer 202 may be providing inputs to customer communication device 108 for the performance of task elements comprising a task. The task may be any task comprising task elements for which the progress may be monitored and evaluated. For example, customer 202 may be filling out a form on a website, executing a program, setting a configuration for a hardware or software element, or other operation utilizing customer communication device 108. Each element of the form being a task element. Server 204 may detect an issue to completing the task. In one embodiment server 204 determines that progress towards completing the task has stalled and, as a result, determines an issue exist to completing the task”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Riahi and Sasidharan with those of Matula in order to provide automatic systems to present task-progression cues on a user device (Matula, ¶ 1).
With respect to claim 5:
Riahi in view of Sasidharan does not explicitly teach responsive to the proxy virtual agent determining that the user is experiencing the issue while performing the task in the set of tasks, automatically establishing, by the proxy virtual agent, a network connection with a customer support center corresponding to the issue experienced by the user while performing the task; and automatically establishing, by the proxy virtual agent, a session with a virtual assistant of the customer support center upon establishing the network connection.
¶ 52: “display 300 is presented upon customer communication device 108 to solicit inputs from customer 202. Tasks 302, such as the completion of a form, is initiated by customer 202 and completed by completing task elements 304. For example, customer 202 performs task elements 304A-304C, thereby providing a first and second street address, city, and country, respectively and thereby completing the task of providing their address. However, an issue to completion of task 302 may be detected, which may be indicated by user pointer 304 pausing, not selecting, hovering, revisiting the same task elements, or otherwise not selecting an entry for task element 304D (selection of a state)”; ¶ 53: “upon determining that an issue exists preventing completion of the task, automated agent 206 and/or server 204 initiates a text channel whereby text message 306 caused to be presented on display 300. Text message 306 may provide an introduction or otherwise request permission to provide a cue to resolve the issue to completing the task”).
With respect to claim 6:
Riahi in view of Sasidharan does not explicitly teach initiating, by the proxy virtual agent, a request for information regarding action steps to resolve the issue via conversation structuring by the proxy virtual agent with the virtual assistant of the customer support center; receiving, by the proxy virtual agent, the information regarding the action steps to resolve the issue from the virtual assistant of the customer support center; and applying, by the proxy virtual agent, the action steps to an application of the mobile device corresponding to the task to automatically resolve the issue experienced by the user.
¶ 53: “upon determining that an issue exists preventing completion of the task, automated agent 206 and/or server 204 initiates a text channel whereby text message 306 caused to be presented on display 300. Text message 306 may provide an introduction or otherwise request permission to provide a cue to resolve the issue to completing the task. For example, text message 306 may request permission to help customer 202 in completing tasks 302. Customer 202 may respond in the affirmative via analysis of text message 308 or other input. In response, server 204 may then cause automated agent 206 to select and present cue 312 on display 300. In another embodiment, text message 310 may provide alternative or additional instruction to completing tasks 302. As a result, a text channel, such as providing text messages 306, 308, 310, may be synchronized with other channels, such as the channel hosting graphical presentations, such as for the presentation of cue 312, as well as interaction channel presenting tasks 302 and task elements 304 as well as receiving inputs from customer 202”; ¶ 56: “Step 406 may optionally include searching for a match between the issue detected that is preventing completion of the task and entries in a database comprising a number of issue-cue records. In step 408 and automated agent, such as automated agent 206 attempts to provide a cue and thereby resolve the issue to completing the task 302. Step 410 evaluates whether automatic agent 206 was successful and thereby able to resolve the issue preventing completion of the task).
With respect to claim 7:

Matula teaches terminating, by the proxy virtual agent, the session with the virtual assistant of the customer support center upon resolution of the issue experienced by the user (¶ 56: “Step 406 may optionally include searching for a match between the issue detected that is preventing completion of the task and entries in a database comprising a number of issue-cue records. In step 408 and automated agent, such as automated agent 206 attempts to provide a cue and thereby resolve the issue to completing the task 302. Step 410 evaluates whether automatic agent 206 was successful and thereby able to resolve the issue preventing completion of the task. If step 410 is answered in the affirmative, processing may continue to step 412. If step 412 determines that the task has been completed, process 400 may end otherwise process 412 returns to monitoring step 402”).
With respect to claim 14:
Claim 14 contains subject matter similar in scope to claim 4, and thus, is rejected under similar rationale.
With respect to claim 15:
Claim 15 contains subject matter similar in scope to claims 5 and 6, and thus, is rejected under similar rationale.
With respect to claim 19:
Claim 19 contains subject matter similar in scope to claim 4, and thus, is rejected under similar rationale.
With respect to claim 20:
Claim 20 contains subject matter similar in scope to claims 5 and 6, and thus, is rejected under similar rationale.
  

CONCLUSION

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180365026 A1 is directed to systems, devices, and methods for providing improved virtual assistants using state-based artificial intelligence. [0007] This publication disclosure relates to systems, devices, and methods for providing a response system for a chatbot program and/or virtual assistant that can perform operations including receiving user input that includes an identifier, determining a current state based on the identifier, determining an intent engine stack based on the current state, processing the user input using an intent engine in the intent engine stack to obtain an intent and a variable, performing an action based on the current state, the intent, and the variable, and transitioning to a next state based on the action, the current state, the intent, and the variable.
US 20140146959 A1 is directed to mobile device applications for computer-telephony systems.

9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

11.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173